Per Curiam.

Order modified to the extent that that portion of the ordering provision which reads £i unless plaintiff executes a stipulation transferring the above entitled action to the Municipal Court within ten days after entry and service of this order ” is stricken, and as so modified, the order is affirmed, with $10 costs and taxable disbursements. The granting of the motion upon the provision stated was an improvident exercise of discretion. The issue as to whether an action is required to be *611transferred to a lower court depends upon the nature of the injuries involved. Nothing in the record indicates that the court below reviewed the injuries.
Concur — Hart, Di Giovanna and Brown, JJ.
Order modified, etc.